UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 2, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-362 FRANKLIN ELECTRIC CO., INC. (Exact name of registrant as specified in its charter) Indiana 35-0827455 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 400 East Spring Street Bluffton, Indiana (Address of principal executive offices) (Zip Code) (260) 824-2900 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES x NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company in Rule 12b-2 of the Exchange Act.: Large Accelerated Filer x Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company o - 1 - Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NO x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Outstanding at Class of Common Stock April 2, 2011 $.10 par value 23,263,837 shares - 2 - FRANKLIN ELECTRIC CO., INC. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Number Item 1. Financial Statements Condensed Consolidated Statements of Income for the First Quarter Ended April 2, 2011 and April 3, 2010 4 Condensed Consolidated Balance Sheets as of April 2, 2011 and January 1, 2011 5-6 Condensed Consolidated Statements of Cash Flows for the First Quarter Ended April 2, 2011 and April 3, 2010 7 Notes to Condensed Consolidated Financial Statements 8-20 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20-25 Item 4. Controls and Procedures 26 PART II. OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 4. Reserved Item 6. Exhibits 28 Signatures 29 Exhibit Index 30 Exhibits 31-35 - 3 - PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS FRANKLIN ELECTRIC CO., INC. AND CONSOLIDATED SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (In thousands, except per share amounts) First Quarter Ended April 2, April 3, As Adjusted (Note 2) Net sales $ $ Cost of sales Gross profit Selling, general, and administrative expenses Restructuring expense Operating income Interest expense ) ) Other income/(expense) ) Foreign exchange income/(expense) ) Income before income taxes Income taxes Net income $ $ Less:Net income attributable to noncontrolling interests ) ) Net income attributable to Franklin Electric Co., Inc. $ $ Income per share: Basic $ $ Diluted $ $ Dividends per common share $ $ See Notes to Condensed Consolidated Financial Statements. - 4 - FRANKLIN ELECTRIC CO., INC. AND CONSOLIDATED SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands) April 2, January 1, As Adjusted (Note 2) ASSETS Current assets: Cash and equivalents $ $ Receivables, less allowances of $2,426 and $2,340, respectively Inventories: Raw material Work-in-process Finished goods Deferred income taxes Other current assets Total current assets Property, plant, and equipment, at cost: Land and buildings Machinery and equipment Furniture and fixtures Other Less:Allowance for depreciation ) ) Asset held for sale Intangible assets Goodwill Other assets Total assets $ $ See Notes to Condensed Consolidated Financial Statements. - 5 - April 2, January 1, As Adjusted (Note 2) LIABILITIES AND EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Income taxes Current maturities of long-term debt and short-term borrowings Total current liabilities Long-term debt Deferred income taxes Employee benefit plans Other long-term liabilities Commitments and contingencies - - Redeemable noncontrolling interest Shareowners equity: Common stock (65,000 shares authorized, $.10 par value) outstanding (23,264 and 23,257, respectively) Additional capital Retained Earnings Accumulated other comprehensive loss ) ) Total shareowners' equity Noncontrolling interest Total equity Total liabilities and equity $ $ See Notes to Condensed Consolidated Financial Statements. - 6 - FRANKLIN ELECTRIC CO., INC. AND CONSOLIDATED SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) First Quarter Ended (In thousands) April 2, April 3, As Adjusted (Note 2) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash flows from operating activities: Depreciation and amortization Share-based compensation Deferred income taxes (Gain)/loss on disposals of plant and equipment ) Foreign exchange expense - Excess tax from share-based payment arrangements ) Changes in assets and liabilities: Receivables ) ) Inventories ) ) Accounts payable and accrued expenses ) Income taxes ) Employee benefit plans ) ) Other ) 7 Net cash flows from operating activities ) ) Cash flows from investing activities: Additions to property, plant, and equipment ) ) Proceeds from sale of property, plant, and equipment - Net cash flows from investing activities ) ) Cash flows from financing activities: Repayment of long-term debt ) ) Proceeds from issuance of common stock Excess tax from share-based payment arrangements Purchases of common stock ) - Dividends paid ) ) Net cash flows from financing activities ) ) Effect of exchange rate changes on cash ) Net change in cash and equivalents ) ) Cash and equivalents at beginning of period Cash and equivalents at end of period $ $ Cash paid for income taxes $ $ Cash paid for interest $ $ Payable to seller of Healy Systems, Inc. $ $ Payable to seller of Western Pump, LLC $
